DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 3/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 21-24 are withdrawn from further consideration. Therefore, the restriction is final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
“each of pixels” should read “each of the pixels” for the following: Para. 0008, lines 2-3; Para. 0023, line 3; Para. 0026, line 8; Para. 0053, line 6; Para. 00129, line 5
“each of pixel” should read “each of the pixel” for the following: Para. 0012, lines 2 and 
“computer” should read “computers” for the following: Para. 0048, line 7; Para. 0057, line 6
In para. 0050, line 6, “device, , an” should read “device, an”.
In para. 0052, “to enhances” should read “to enhance”.
In para. 0086, line 2, “of  a” should read “of a”. Remove extra space.
In para. 00120, line 4, “930The” should read “930 the”.
Appropriate correction is required.
Claim Objections
Claims 2, 6, 18 and 20 are objected to because of the following informalities:  
“each of pixels” should read “each of the pixels” for the following: Claim 2, line 3; Claim 18, line 3.
“each of pixel” should read “each of the pixel” for the following: Claim 6, line 4; Claim 20, lines 4 and 5.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a processor configured to restore" and "a communication interface configured to acquire" in claim 17, "the processor is further configured to restore" in claim 18 and "the processor is further configured to" in claims 19 and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of Lee et al. (US 2014/0153820 A1).
Regarding claim 1, Hyuga teaches, an image processing method (Para. 0002: image processing method; Fig. 1: image processor 1), comprising: acquiring an image (Para. 0018: image capture unit 100 captures an image); restoring a saturated region in which a first pixel in the image has a first reference value based on a first illuminance component of the image (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; see linear distribution of change of illuminance in Fig. 3); 
Hyuga does not expressly disclose the following limitations underlined above: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
Regarding claim 2, Hyuga teaches, the image processing method of claim 1 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 1 above for more details), wherein the restoring comprises restoring the saturated region based on a pixel value of a subpixel having a lowest sensitivity among red (R), green (G), and blue (B) subpixels of each of pixels included in the image and the first illuminance component of the image (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; Para. 0016: performs HDRI using the first pixel value when the first pixel value is saturated and the second pixel value is less than the first pixel value- obvious high dynamic range imaging includes red, green, blue subpixels; see linear distribution of change of illuminance in Fig. 3).
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 2 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
Regarding claim 5, Hyuga teaches, the image processing method of claim 1 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 1 above for more details), wherein the enhancing comprises: enhancing the dark region based on an over curve; and performing a dynamic range compression (DRC) with respect to a dark region- enhanced image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 5 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also does not expressly 
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, wherein the enhancing comprises: enhancing the dark region (Para. 0014: increasing contrast of the dark region of the input image) based on an over curve (Para. 0049: the filtering unit 100 generates a first over-curve and a second over-curve that has a different degree of amplification than that of the first over-curve. Here, the over-curve indicates a curve that can amplify the input HDR image. The filtering unit 100 generates a third curve by adding up weights of the first over-curve and the second over-curve according to a ratio between a first maximum value and a maximum second
value; see gamma curves as seen in Fig. 8 to get an output image); and performing a dynamic range compression (DRC) with respect to a dark region- enhanced image (Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045).

Regarding claim 6, Hyuga teaches, the image processing method of claim 5 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 5 above for more details), wherein the enhancing of the dark region based on the over curve comprises: enriching the dark region using the over curve; calculating an increment of each of pixel values of a dark region-enriched image relative to pixel values of the input image; and enhancing the dark region by adjusting the increment of the pixel relative to a neighboring pixel based on the first illuminance component of the input image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 5 and thus claim 6 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also does not expressly disclose the following limitation in claim 5 from which claim 6 depends: wherein the enhancing comprises: enhancing the dark region based on an over curve; and performing a dynamic range compression (DRC) with respect to a dark region- enhanced image. Hyuga also does not expressly disclose the following limitation underlined above: wherein the enhancing of the dark region based on the over curve comprises: enriching the dark region using the over 
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, wherein the enhancing comprises: enhancing the dark region (Para. 0014: increasing contrast of the dark region of the input image) based on an over curve (Para. 0049: the filtering unit 100 generates a first over-curve and a second over-curve that has a different degree of amplification than that of the first over-curve. Here, the over-curve indicates a curve that can amplify the input HDR image. The filtering unit 100 generates a third curve by adding up weights of the first over-curve and the second over-curve according to a ratio between a first maximum value and a maximum second value; see gamma curves as seen in Fig. 8 to get an output image); and performing a dynamic range compression (DRC) with respect to a dark region- enhanced image (Para. 0028: contrast 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement using over-curve and dynamic range compression as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005) and minimize the occurrence of a halo artifact (Lee et al., Para. 0007), respectively.
further comprising: adjusting a contrast of the dark region-enhanced image, wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 7 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also does not expressly disclose the following limitation underlined above: further comprising: adjusting a contrast of the dark region-enhanced image, wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, further comprising: adjusting a contrast of the dark region-enhanced image (Para. 0023: a local contrast increasing unit configured to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
Regarding claim 8, Hyuga teaches, the image processing method of claim 7 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 7 above for more details), wherein the adjusting of the contrast comprises: adjusting a local contrast of the dark region-enhanced image using a histogram equalization (HE) based local curve; and adjusting a global contrast of the dark region-enhanced image by readjusting the local curve based on a second illuminance component extracted from the dark region-enhanced image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 7 and thus claim 8 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also does not expressly disclose the following limitation in claim 7 from which claim 8 depends: further comprising: adjusting a contrast of the dark region-enhanced image, wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image. Hyuga also 
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, further comprising: adjusting a contrast of the dark region-enhanced image (Para. 0023: a local contrast increasing unit configured to increase contrast of a local region in the dark region the contrast of which is increased), wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, wherein the adjusting of the contrast comprises: adjusting a local contrast of the dark region-enhanced image (Para. 0023: a local contrast increasing unit configured to increase contrast of a local region in the dark region the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement and adjusting the contrast of the dark-region enhanced image as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005) and minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
Regarding claim 9, Hyuga teaches, the image processing method of claim 8 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 8 above for more details), wherein the adjusting of the local contrast comprises: segmenting the dark region-enhanced image into blocks; estimating the HE based local curve for each of the blocks; and adjusting a contrast for each of the blocks by adjusting the local curve based on a sum of weights corresponding to distances from pixels for each of the blocks to the local curve.

However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement and adjusting the contrast of the dark-region enhanced image as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005) and minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
wherein the adjusting of the global contrast comprises: extracting the second illuminance component from the dark region-enhanced image; and adjusting the global contrast by readjusting the local curve based on the second illuminance component.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 7 and thus claims 8 and 10 depend: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also does not expressly disclose the following limitation in claim 7 from which claims 8 and 10 depend: further comprising: adjusting a contrast of the dark region-enhanced image, wherein the outputting of the dark region-enhanced image comprises outputting a contrast-adjusted image. Hyuga also does not expressly disclose the following limitation in claim: wherein the adjusting of the contrast comprises: adjusting a local contrast of the dark region-enhanced image using a histogram equalization (HE) based local curve; and adjusting a global contrast of the dark region-enhanced image by readjusting the local curve based on a second illuminance component extracted from the dark region-enhanced image. Hyuga also does not expressly disclose the following limitation underlined above: wherein the adjusting of the global contrast comprises: extracting the second illuminance component from the dark region-enhanced image; and adjusting the global contrast by readjusting the local curve based on the second illuminance component.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second d and the illuminance to which a weigh is applied; Para. 0049); and adjusting the global contrast by readjusting the local curve based on the second illuminance component (Para. 0045: applying an amplifying method in which information of the dark regions are adaptively amplified according to the characteristic of the HDR image; Para. 0049; Para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement and adjusting the contrast of the dark-region enhanced image as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005) and minimize the occurrence of a halo artifact (Lee et al., Para. 0007).
Regarding claim 16, Hyuga teaches, a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform (Para. 0085: At least a part of the image processor 1 in the above embodiments may be formed of hardware or software. In the case of software, a program realizing at least a partial function of the image processor 1 may be stored in a recording medium such as a 
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 16 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image 
Regarding claim 17, Hyuga teaches, an image processing apparatus (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1), comprising: a processor (Fig. 1: image processor 1) configured to restore a saturated region in which a first pixel in an image has a first reference value based on a first illuminance component of the image (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; see linear distribution of change of illuminance in Fig. 3), and to enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and a communication interface configured to acquire the image and to output a dark region- enhanced image.
Hyuga does not expressly disclose the following limitations underlined above: and to enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and a communication interface configured to acquire the image and to output a dark region- enhanced image.
However, Lee et al. teaches, and to enhance a dark region (Para. 0014: increasing contrast of the dark region of the input image) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing apparatus of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
Regarding claim 18, Hyuga teaches, the image processing apparatus of claim 17 (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1; see claim 17 above for more details), wherein the processor (Fig. 1: image processor 1) is further configured to restore the saturated region based on a pixel value of a subpixel having a lowest sensitivity among red (R), green (G), and blue (B) subpixels of each of pixels included in the image and the first illuminance component of the image (Para. 0021: the corrector 102 is connected to the 
Hyuga does not expressly disclose the following limitations in claim 17 from which claim 18 depends: and to enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and a communication interface configured to acquire the image and to output a dark region- enhanced image.
However, Lee et al. teaches, and to enhance a dark region (Para. 0014: increasing contrast of the dark region of the input image) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and a communication interface configured to acquire the image (Fig. 1: image processing apparatus 10, input image; Para. 0044: sensor used in an image obtaining apparatus) and to output a dark region- enhanced image (Fig. 1: output image; Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8).

Regarding claim 20, Hyuga teaches, the image processing apparatus of claim 17 (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1; see claim 17 above for more details), wherein the processor is further configured to: enrich the dark region using an over curve, calculate an increment of each of pixel values of a dark region-enriched image relative to each of pixel values of the image, enhance the dark region by adjusting the increment of a pixel relative to a neighboring pixel based on the first illuminance component of the image, and perform a dynamic range compression (DRC) with respect to the dark region- enhanced image.
Hyuga does not expressly disclose the following limitations in claim 17 from which claim 20 depends: and to enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and a communication interface configured to acquire the image and to output a dark region- enhanced image. Hyuga also does not expressly disclose the following limitations underlined above: wherein the processor is further configured to: enrich the dark region using an over curve, calculate an increment of each of pixel values of a dark region-enriched image 
However, Lee et al. teaches, and to enhance a dark region (Para. 0014: increasing contrast of the dark region of the input image) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and a communication interface configured to acquire the image (Fig. 1: image processing apparatus 10, input image; Para. 0044: sensor used in an image obtaining apparatus) and to output a dark region- enhanced image (Fig. 1: output image; Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, wherein the processor (Para. 0042: functional aspects may be realized in an algorithm that is performed in at least one processor) is further configured to: enrich the dark region (Para. 0014: increasing contrast of the dark region of the input image) using an over curve (Para. 0049: the filtering unit 100 generates a first over-curve and a second over-curve that has a different degree of amplification than that of the first over-curve. Here, the over-curve indicates a curve that can amplify the input HDR image. The filtering unit 100 generates a third curve by adding up weights of the first over-d formed of maximum value pixels, each of which has the maximum pixel value among pixels in a NxN block in the input HDR image, while scanning the input HDR image by dividing the input HDR image into the NxN blocks (for example, 3x3 blocks) in a unit of a pixel. Afterwards, the global contrast increasing unit 310 generates a value Ad that indicates a ratio between an input and an output, wherein the input is a sum of the blurred image Id and a weight of illuminance estimated at the illuminance estimation unit 200, and the output is obtained by passing the input through an amplification function f(input); Para. 0061: dark region amplification with respect to the input HDR image), enhance the dark region by adjusting the increment of a pixel relative to a neighboring pixel based on the first illuminance component of the image (Para. 0023: a local contrast increasing unit configured to increase contrast of a local region in the dark region the contrast of which is increased), and perform a dynamic range compression (DRC) with respect to the dark region- enhanced image (Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement using over-curve and dynamic range compression as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not .
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of Lee et al. (US 2014/0153820 A1) and further in view of Heidrich et al. (US 2012/0288192 A1).
Regarding claim 3, Hyuga teaches, the image processing method of claim 2 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 2 above for more details), wherein the restoring of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image (Para. 0021: the corrector 102 is connected to the image capture unit 100, and corrects respective pixel values of a plurality of images obtained by the image capture unit 100 to corrected pixel values corresponding to a reference sensitivity; see linear distribution of change of illuminance in Fig. 3) comprises: obtaining a luminance component of the image; restoring a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component; obtaining residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter; and restoring the saturated region by applying the residual information to the luminance component.
Hyuga does not expressly disclose the following limitations in claim 2 from which claim 3 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
The combination of Hyuga and Lee et al. does not expressly disclose the following limitations underlined above: comprises: obtaining a luminance component of the image; restoring a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component; obtaining residual information  from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter; and restoring the saturated region by applying the residual information to the luminance 
However, Heidrich et al. teaches, comprises: obtaining a luminance component of the image (Para. 0011: estimating luminance of the pixels within the saturated region); restoring a luminance component of the saturated region by assuming a linear distribution of the image (Para. 0025: if the luminance distribution of a scene is expressed as a function L, then the gamma-corrected captured image f) based on a first illuminance component of the subpixel having the lowest sensitivity (Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0006) and the luminance component (Para. 0011: estimating luminance of the pixels within the saturated region); obtaining residual information (Para. 0010: estimating the gradients for saturated pixels values) from an image of the subpixel having the lowest sensitivity (Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. During an exposure, each sub-pixel provides an output that is related to the amount of light captured by the sub-pixel; Para. 0010) and the restored luminance component (Para. 0080: reconstructed pixel values (or luminance) for the pixels within saturated regions) using a guided filter (Para. 0071: filters that hue estimator may be configured to apply include a bilateral filter, a Gaussian filter; Fig. 1: filter saturated region boundaries 29); and restoring the saturated region by applying the residual information to the luminance component (Para. 0045: gradient information is known or estimated for all color channels, a Poisson integration over the saturated region can then be used to restore luminance values).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 4, Hyuga teaches, the image processing method of claim 3 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 3 above for more details), wherein the restoring of the luminance component of the saturated region comprises restoring the luminance component of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image, in response to the subpixel having the lowest sensitivity being unsaturated.
Hyuga does not expressly disclose the following limitations in claim 2 from which claim 3 and thus claim 4 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. 
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
The combination of Hyuga and Lee et al. does not expressly disclose the following limitations in claim 3 from which claim 4 depends: comprises: obtaining a luminance component of the image; restoring a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component; obtaining residual information  from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter; and restoring the saturated region by applying the residual information to the luminance component. The combination of Hyuga and Lee et al. also does not expressly disclose the following limitations underlined above: wherein the restoring of the luminance component of the saturated region comprises restoring the luminance component of the saturated region based on the subpixel having the lowest sensitivity and the first illuminance component of the image, in response to the subpixel having the lowest sensitivity being unsaturated.
However, Heidrich et al. teaches, comprises: obtaining a luminance component of the image (Para. 0011: estimating luminance of the pixels within the saturated region); restoring a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include restoring luminance values of an image region as taught by Heidrich et al. into the combined image processing method of Hyuga and Lee et al. in order to provide modified images with improved appearance (Heidrich et al., Para. 0012).
Regarding claim 19, Hyuga teaches, the image processing apparatus of claim 18 (Para. 0017: the image processor 1 is an apparatus which performs HDRI, and includes an image capture unit 100, a corrector 102, an acquirer 104, a synthesizer 106, a determiner 108, an output unit 110, and a generator 112; configuration of image processor 1 in Fig. 1; see claim 18 above for more details), wherein the processor is further configured to: obtain a luminance component of the image, restore a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component, obtain residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter, and restore the saturated region by applying the residual information to the luminance component.
Hyuga does not expressly disclose the following limitations in claim 17 from which claim 18 and thus claim 19 depends: and to enhance a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and a communication interface configured to acquire the image and to output a dark region- enhanced image.
However, Lee et al. teaches, and to enhance a dark region (Para. 0014: increasing contrast of the dark region of the input image) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and a communication interface configured to acquire the image (Fig. 1: image processing apparatus 10, input image; Para. 0044: sensor used in an image obtaining apparatus) and to output a dark region- enhanced image (Fig. 1: output image; Para. 0014: generating the dark region amplified image; see dark 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing apparatus of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
The combination of Hyuga and Lee et al. does not expressly disclose the following limitations underlined above: wherein the processor is further configured to: obtain a luminance component of the image, restore a luminance component of the saturated region by assuming a linear distribution of the image based on a first illuminance component of the subpixel having the lowest sensitivity and the luminance component, obtain residual information from an image of the subpixel having the lowest sensitivity and the restored luminance component using a guided filter, and restore the saturated region by applying the residual information to the luminance component.
However, Heidrich et al. teaches, wherein the processor (Para. 0016: when executed by a data processor, cause the data processor to execute steps to process an image) is further configured to: obtain a luminance component of the image (Para. 0011: estimating luminance of the pixels within the saturated region), restore a luminance component of the saturated region by assuming a linear distribution of the image (Para. 0025: if the luminance distribution of a scene is expressed as a function L, then the gamma-corrected captured image f) based on a first illuminance component of the subpixel having the lowest sensitivity (Para. 0003: each pixel of a sensor array has sub-pixels that are respectively sensitive to red, green and blue light. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include restoring luminance values of an image region as taught by Heidrich et al. into the combined image processing method of Hyuga and Lee et al. in order to provide modified images with improved appearance (Heidrich et al., Para. 0012).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2017/0264831 A1) in view of Lee et al. (US 2014/0153820 A1) and further in view of Shen et al. (US 2016/0267631 A1) .
further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF).
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image 
The combination of Hyuga and Lee et al. does not expressly disclose the following limitation underlined above: further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF).
However, Shen et al. teaches, further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image (Fig. 5: Pixel values are shifted by offset pixel value S505) based on a cumulative distribution function (CDF) (Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal, and accordingly calculates the probability density function (PDF) of the input image signal; Fig. 2B; Para. 0014: the cumulative distribution functions (CDF) of the input image signals may be obtained by converting cumulative PDFs into monotonic increasing functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Lee et al. in order to avoid a possible washed-out effect (Shen, Para. 0018).
Regarding claim 12, Hyuga teaches the image processing method of claim 11 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 11 above for more details), wherein the compensating comprises: setting pixel values of a dark region in which a pixel is estimated to have a value less than the second reference value among values of the pixels included in the image, as the offset and removing the offset; and estimating the CDF by linearly stretching pixels remaining after the offset is removed from the image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claim 12 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
The combination of Hyuga and Lee et al. does not expressly disclose the following limitation in claim 11 from which claim 12 depends: further comprising: compensating for an 
However, Shen et al. teaches, further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image (Fig. 5: Pixel values are shifted by offset pixel value S505) based on a cumulative distribution function (CDF) (Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal, and accordingly calculates the probability density function (PDF) of the input image signal; Fig. 2B; Para. 0014: the cumulative distribution functions (CDF) of the input image signals may be obtained by converting cumulative PDFs into monotonic increasing functions). Shen et al. also teaches, wherein the compensating comprises: setting pixel values of a dark region in which a pixel is estimated to have a value less than the second reference value among values of the pixels included in the image (Para. 0015: pixel values are adjusted so that details of the darker part of the input image signal are emphasized in the output image signal), as the offset and removing the offset (Para. 0018: offset calculator 108 (along with the mapper 110) may be used to facilitate the removal of the empty pixel value region; Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal; Fig. 5: Pixel values are shifted by offset pixel value S505); and estimating the CDF by linearly stretching 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function and remove empty pixels of a region as taught by Shen et al. into the combined image processing method of Hyuga and Lee et al. in order avoid the possible washed-out effect (Shen, Para. 0017).
Regarding claim 13, Hyuga teaches, the image processing method of claim 11 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 11 above for more details), further comprising: obtaining the first illuminance component of the image from an offset-compensated image.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claim 13 depends: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image.
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005).
The combination of Hyuga and Lee et al. does not expressly disclose the following limitation in claim 11 from which claim 13 depends: further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF). The combination of Hyuga and Lee et al. does not expressly disclose the following limitation underlined above: further comprising: obtaining the first illuminance component of the image from an offset-compensated image.
However, Shen et al. teaches, further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image (Fig. 5: Pixel values are shifted by offset pixel value S505) based on a cumulative distribution function (CDF) (Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal, and accordingly calculates the probability density function (PDF) of the input 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Lee et al. in order to avoid a possible washed-out effect (Shen, Para. 0018).
Regarding claim 14, Hyuga teaches, the image processing method of claim 13 (Para. 0002: image processing method; Fig. 1: image processor 1; see claim 13 above for more details), wherein the obtaining comprises estimating the first illuminance component of the image by passing the offset-compensated image separately through a cross bilateral filter (CBF) based first local filter and a just noticeable difference (JND) based second local filter.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claims 13 and 14 depend: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also 
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, wherein the obtaining comprises estimating the first illuminance component of the image (Para. 0019: estimate illuminance of the input image by combining the first blurred image and the second blurred image according to characteristics of the input image) by passing the offset-compensated image separately through a cross bilateral filter (CBF) based first local filter and a just noticeable difference (JND) based second local filter (Para. 0049: filtering unit 100; Para. 0049: an unwanted value such as a much higher or lower value than other information in the input HOR image or noise may end up being obtained as the maximum value. Therefore, a stability of algorithms may be ensured by limiting the first and second maximum values to be smaller by a predetermined ratio than the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement and filtering the image as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005) and reduce unwanted noise (Lee et al., Para. 0049), respectively.
The combination of Hyuga and Lee et al. does not expressly disclose the following limitation in claim 11 from which claims 13 and 14 depend: further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF). The combination of Hyuga and Lee et al. does not expressly disclose the following limitation above in claim 13 from which claim 14 depends: further comprising: obtaining the first illuminance component of the image from an offset-compensated image.
However, Shen et al. teaches, further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image (Fig. 5: Pixel values are shifted by offset pixel value S505) based on a cumulative distribution function (CDF) (Para. 0014: PDF and CDF calculator 104 detects pixel values of the plurality of pixels of the input image signal, and accordingly calculates the probability density function (PDF) of the input image signal; Fig. 2B; Para. 0014: the cumulative distribution functions (CDF) of the input image signals may be obtained by converting cumulative PDFs into monotonic increasing functions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Lee et al. in order to avoid a possible washed-out effect (Shen, Para. 0018).
Regarding claim 15, Hyuga teaches, the image processing method of claim 14, wherein the obtaining comprises: generating a global blur image corresponding to the image by passing the offset- compensated image through the CBF based first local filter; generating a local blur image corresponding to an edge region of the image by passing the offset-compensated image through the JND based second local filter; and obtaining the first illuminance component by blending the global blur image and the local blur image based on a weight.
Hyuga does not expressly disclose the following limitations in claim 1 from which claim 11 and thus claims 13-15 depend: enhancing a dark region in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component; and outputting a dark region-enhanced image. Hyuga also does not expressly disclose the following limitation in claim 14 from which claim 15 depends: 
However, Lee et al. teaches, enhancing a dark region (Para. 0014: generating the dark region amplified image; see Para. 0049 for over-curve technique) in which a value of a second pixel in the image is less than a second reference value based on the restored saturated region and the first illuminance component (Para. 0012: estimating the illuminance may include: down sampling the input image; generating the first blurred image by interpolating the down-sampled input image; generating the second blurred image formed of maximum value pixels respectively included in predetermined-size blocks of the input image; Para. 0028: contrast of an image may be increased by using an optimized DRC technique; Para. 0045); and outputting a dark region-enhanced image (Para. 0014: generating the dark region amplified image; see dark region amplified image in Fig. 8). Lee et al. also teaches, wherein the obtaining comprises estimating the first illuminance component of the image (Para. 0019: estimate illuminance of the input image by combining the first blurred image and the second blurred image according to characteristics of the input image) by passing the offset-compensated image separately 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include dark region enhancement and filtering the image as taught by Lee et al. into the image processing method of Hyuga in order to increase brightness of a portion of an image that is not clearly seen in a dark region and a bright region of the image (Lee et al., Para. 0005) and reduce unwanted noise (Lee et al., Para. 0049), respectively.
The combination of Hyuga and Lee et al. does not expressly disclose the following limitation in claim 11 from which claims 13-15 depend: further comprising: compensating for an offset corresponding to a pixel value less than the second reference value in the image based on a cumulative distribution function (CDF). The combination of Hyuga and Lee et al. does not expressly disclose the following limitation above in claim 13 from which claim 14 and thus claim 15 depends: further comprising: obtaining the first illuminance component of the image from an offset-compensated image.
However, Shen et al. teaches, further comprising: compensating for an offset 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an offset based on a cumulative distribution function as taught by Shen et al. into the combined image processing method of Hyuga and Lee et al. in order to avoid a possible washed-out effect (Shen, Para. 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei et al. (US 2003/0161549 A1) teaches an adaptive histogram equalization method is introduced which allows the histogram equalization amount to automatically adapt to the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        


/NANCY BITAR/Primary Examiner, Art Unit 2664